USCA4 Appeal: 22-6753      Doc: 9        Filed: 12/27/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6753


        DOUGLAS LARCOMB,

                            Petitioner - Appellant,

                     v.

        J. CHARLES SMITH, III; FREDERICK COUNTY, MARYLAND; STATE OF
        MARYLAND; UNITED STATES OF AMERICA,

                            Respondents - Appellees.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:21-cv-02392-GLR)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Douglas Larcomb, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6753       Doc: 9        Filed: 12/27/2022      Pg: 2 of 3




        PER CURIAM:

               Douglas Larcomb has filed two separate notices of appeal in his 28 U.S.C. § 2241

        proceeding in the district court. We dismiss the appeal for lack of jurisdiction.

               Larcomb’s first notice of appeal, filed in June 2022, cites the court’s dismissal of

        his § 2241 petition with prejudice. We may exercise jurisdiction only over final orders, 28

        U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

        Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        Review of the district court docket confirms that, at the time Larcomb filed his notice of

        appeal, his § 2241 petition was still pending in the district court, and Larcomb does not

        otherwise identify an appealable interlocutory or collateral order from which he wishes to

        appeal. Accordingly, we dismiss Larcomb’s appeal of the dismissal of his § 2241 petition

        for lack of jurisdiction.

               Larcomb’s second notice of appeal, dated June 14, 2022, cites the court’s denial of

        his motion for injunctive relief. In civil cases, parties have 30 days after the entry of the

        district court’s final judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless

        the district court extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the

        appeal period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a

        civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court entered its order denying Larcomb’s motion for emergency injunctive

        relief on September 27, 2021. Larcomb filed his notice of appeal of this order, at the

        earliest, on June 14, 2022. Because Larcomb failed to file a timely notice of appeal of the



                                                      2
USCA4 Appeal: 22-6753         Doc: 9      Filed: 12/27/2022      Pg: 3 of 3




        court’s September 27 order or obtain an extension or reopening of the appeal period, we

        dismiss the appeal. *

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                 Since the filing of these appeals, the district court has dismissed Larcomb’s § 2241
        petition without prejudice and denied several subsequently filed motions for injunctive
        relief. To the extent that Larcomb would now seek to appeal these orders, he must file a
        new notice of appeal. See Fed. R. App. P. 4(a)(1)(A).
                                                     3